DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Earlier filed Office Action of 01/19/2022
2.           Please disregard the earlier filed non-final office action of 01/19/2022. This non-final office action restarts the period of reply.
Foreign Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing at least one tabular constraint therein, wherein the tabular constraint contains a finite array of symbols, each symbol rep- resenting a value, which symbol is then termed a relational symbol (r- symbol), or a potentially infinite set of values, which symbol is then termed a quasi-finite symbol (QF-symbol); and a program configured to compress and to 
This judicial exception is not integrated into a practical application because the claims recite the additional elements of a memory for storing; a configured program and a processor based method. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system to increase computing efficiency, a memory for storing one tabular constraint, a program configured to compress and query the tabular constraint and a processor based method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d). Thus, the claims are not patent eligible.

Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites program is configured to query the tabular constraint based on a predetermined restriction to generate a result set, the result set comprising r-symbols and/or QF-symbols; execute for any QF-symbol negation of this symbol, intersection of this symbol with another QF-symbol and union of this symbol with another QF-symbol. These limitations are insignificant extra-solution activity, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere 
This judicial exception is not integrated into a practical application because the claims do not recite any additional elements. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible

	                                   Claim Rejections - 35 USC § 112

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claims 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “which symbol is then termed a relational symbol (r- symbol), or a potentially infinite set of values, which symbol is then termed a quasi-finite symbol (QF-symbol).” According to the applicant’s specification Page 6 Section 14 recites “each symbol representing a value, which symbol is then termed a relational symbol (r-symbol), or a potentially infinite set of values,  Thus, the examiner interprets as “	wild card symbols.”


Claim Rejections – 35 U.S.C. §103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 3,  5 – 7, 9, 10, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Albert Haag, “Assessing the complexity expressed in a variant table” Proceedings of the 19th International Configuration Workshop, 14 September 2017, hereinafter Haag, in view of Lance C. Amundsen  (United States Patent Number 6487549), hereinafter referred to as Amundsen.
Regarding claim 1 Haag teaches storing at least one tabular constraint therein, (Table 3: compressed relation of style, fabric and size, Table 4 relation of color and imprintcolor Page 4 Column 2) see Example 5 constraining ‘color’ and ‘imprintcolor’ Page 4 Column 2 wherein the tabular constraint (Table 3: compressed relation of style, fabric and size, Table 4 relation of color and imprintcolor Page 4 Column 2) see Example 5 constraining ‘color’ and ‘imprintcolor’ Page 4 Column 2 contains a finite array of symbols, (Table 4 color and imprintcolor Page 4 Column 2) such as symbols each symbol representing a value, (Table 4 ‘color’ representing - black, blue, red, white, green, pink, purple and yellow; ‘imprint color’ representing and ‘imprintcolor’ representing  ’Blue’, ’Red’, ’Green’’Black, ’Red’, ’Green’’Black’, ’Blue’, ’Green’ ’Black’, ’Blue’, ’Red’Page 4 Column 2) such as values which symbol is then termed a relational symbol (r- symbol), or a potentially infinite set of values, (wildcard symbols Page 8 Column 1) which symbol is then termed a quasi-finite symbol (QF-symbol); (relaxing finite table domains to quasi-finite domains, allowing both numeric intervals and wild cards Page 8 Column 2) and a program (product model Page 4 Column 2) such as “program” configured to compress (compressed to a VDD Page 4 Column 2) and to query (query filtering Page 4 Column 2) see SELECT statement Page 4 Column 2 the tabular constraint (Table 3; Table 4 Page 4 Column 2)
Haag does not fully disclose the system for increasing computing efficiency comprising a memory
the system (computer system Column 7 line 19) for increasing computing efficiency (increasing the efficiency of database updates Column 22 line 64 comprising a memory (memory 120 Column 8 line 8)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haag to incorporate the teachings of Amundsen whereby   the system for increasing computing efficiency comprising a memory. By doing so memory controller 130, through use of a processor, is responsible for moving requested information from main memory 120 and/or through auxiliary storage interface 140 to processor 110. Amundsen Column 8 line 6 – 9.
	Claim 5 corresponds to claim 1 and is rejected accordingly.

Regarding claim 2 Haag in view of Amundsen teaches the system of claim 1, 
Haag as modified further teaches wherein the program (product model Page 4 Column 2) such as “program” is configured (determining the valid variants in R Page 4 Column 2) to query (SQL query Page 4 Column 2) see SELECT statement Page 4 Column 2 the tabular constraint (Table 3: compressed relation of style, fabric and size, Table 4 relation of color and imprintcolor Page 4 Column 2) see Example 5 constraining ‘color’ and ‘imprintcolor’ Page 4 Column 2 based on a predetermined restriction (external restrict R Page 4 Column 2)  to generate a result set, (a variant result set Page 4 Column f2) the result set (a variant result set Page 4 Column 2) comprising r-symbols and/or QF-symbols (intersection can be equivalently calculated from V and R Page 4 Column 2) see symbol (4) Page 4 Column 2
	Claim 6  corresponds to claim 2 and is rejected accordingly.

Regarding claim 3 Haag in view of Amundsen teaches the system of claim 1, 
Haag as modified further teaches, wherein the program(product model Page 4 Column 2) such as “program”  is  configured (determining the valid variants in R Page 4 Column 2)  to execute (complexity of execution Page 3 Column 1) for any QF-symbol negation (Table negation Page 7 Column 2) such as “QF-symbol negation” of this symbol, (wild card symbol Page 8 Column 1) intersection of this symbol with another QF-symbol (intersection can be equivalently calculated from V and R, Page 4 Column 2) see symbol (4) Pge 4 Column 2 and union of this symbol with another QF-symbol (disjoint union of two c-tuples Page 6 Column 1)
Claim 7 corresponds to claim 3 and is rejected accordingly.

Regarding claim 9 Haag in view of Amundsen teaches the system of claim 1 
Haag as modified further teaches wherein the tabular constraint (Table 3: 
compressed relation of style, fabric and size, Table 4 relation of color and imprintcolor Page 4 Column 2) see Example 5 constraining ‘color’ and ‘imprintcolor’ Page 4 Column 2 comprises or  consists of at least one uncompressed variant table (variant table T Page 9) 
	Claim 16 corresponds to claim 9 and is rejected accordingly

Regarding claim 10 Haag in view of Amundsen teaches the system of claim 1.
Haag as modified teaches wherein the compressed tabular constraint (Table 3: 
compressed relation of style, fabric and size, Table 4 relation of color and imprintcolor Page 4 Column 2) see Example 5 constraining ‘color’ and ‘imprintcolor’ Page 4 Column 2 comprises: a) at least one compressed variant table (If T is compressed to a VDD16 V Page 4) comprising c-tuples, wherein c-tuples (Tables 3 and 4 use c-tuples as a pragmatic form of compression Page 4) are Cartesian products of symbols (Cartesian product that is a subset of the overall variant solution space will be called a c-tuple Page 6) or b) at least one decision diagram (DD) being  a binary decision diagram (BDD), a variant decomposition diagram (VDD) (VDD Page 2)  or a multi-valued decision diagram (MDD) (MDD Page 2)  representing c-tuples (Tables 3 and 4 use c-tuples as a pragmatic form of compression Page 4)
Claim 17 corresponds to claim 10 and is rejected accordingly

Claims 4 and 8   are rejected under 35 U.S.C. 103 as being unpatentable over Albert Haag, “Assessing the complexity expressed in a variant table” Proceedings of the .
	Regarding claim 4 Haag in view of Amundsen teaches the system of claim 1, 
Haag as modified does not fully disclose wherein the program is configured to partially order at least two QF-symbols pertaining to a constraint variable according to a specialization relation between said QF-symbols, wherein a specialization relation between two QF-symbols defines one of said QF-symbols to be special to the other of said QF-symbols.
	Haag 2 teaches wherein the program (product model Page 76) is configured (configuring Page 64) to partially order (partially unbounded Page 76) at least two QF-symbols (Table 3 - wild card expression for the entire domain Page 64) pertaining to a constraint variable (constraints in a product model Page 76)  according to a specialization relation (specialization of a zero-suppressed (binary) decision diagram Page 61) between said QF-symbols, (Table 3 - wild card expression for the entire domain Page 64)  wherein a specialization relation(specialization of a zero-suppressed (binary) decision diagram Page 61 between two QF-symbols (Table 3 - wild card expression for the entire domain Page 64)  defines one of said QF-symbols (Table 3 -   to be special (a special symbol ⊥ (false). An empty right child is labeled by a special symbol T (true) Page 61)to the other of said QF-symbols (Table 3 - wild card expression for the entire domain Page 64)  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haag in view of Amundsen to incorporate the teachings of Haag 2 wherein the program is configured to partially order at least two QF-symbols pertaining to a constraint variable according to a specialization relation between said QF-symbols, wherein a specialization relation between two QF-symbols defines one of said QF-symbols to be special to the other of said QF-symbols. By doing so Given a solution space D and a variant table T ⊆ D, a Cartesian subset (cuboid) C ⊆ D will be more specially referred to as a c-tuple if C ⊆ T. T can be maintained in a compressed form in a spreadsheet using disjoint c-tuples. Haag 2.
Claim 8 corresponds to claim 4 and is rejected accordingly
	

Examiner's Request
9. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the

will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

10. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Azzarelli et al., (United States Patent Number 6437737) teaches compression methods in Fig. 5.
	Ramesh et al., (United States Patent Publication Number 20170371927) teaches in paragraph [0040] “The array CPCtx 716 contains context information about a particular referenced-column partition and a file context that serves as a cache for the most recent physical row read for the column partition.”

represent observed operator decisions and used as the basis for developing the program code for the AP Page 675”

11.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).